Title: From Benjamin Franklin to Antoine-Raymond-Gualbert-Gabriel de Sartine, 20 March 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


sir,
Passy, March 20th. 1780.
In compliance with your Excellency’s Opinion, express’d in the Letter you did me the honour of writing to me on the 14th. of October last, that I should send for Capt. Landais to Paris, to give an account of his Conduct respecting the late Engagement with the Serapis, where in it had appear’d to your Excellency, “that if the Frigate Alliance which he commanded had seconded the Bonhomme Richard by engaging at the same time, the Advantage gaind by Commodore Jones would have been sooner obtain’d, have cost fewer lives, and not have left the Bonhomme Richard in such a Condition, as to sink in 36. Hours after the Combat”: I immediately wrote to the Said Capt Landais, acquainting him with that and other Charges against him, and directing him to render himself here, and to bring with him such Evidence as he could obtain and should think proper for his Justification: and I wrote at the same time to the Commodore acquainting him with this step, and directing him to send me the Evidence he had, to support the Charges against Captain Landais contain’d in his Letters. Capt. Landais who had also himself desired of me to order an Enquiry, was necessarily detain’d some time after in Holland, Sundry Accidents such as the Delay of Commodore Jones’s expected Proofs, and the indisposition at different Times of my Self and Capt Landais, have drawn the Enquiry to a Length unexpected; and after all, I find so much Contradiction in the Declarations of the Parties, and the written Evidence adduc’d in support of them; and such an Insufficiency of marine knowledge in my self, when all the Possibilities are to be considered of this or that Manœuvre of a Ship under the various Circumstances of Wind, Tide and situation; that I cannot presume, even if I had authority for so doing, to condemn the Conduct of Captain Landais, or to advise the Congress to cross his Name from the List of their Sea Officers. His regular Trial will be before a Court Martial consisting of a competent Number of Such officers, which can only be found in America; and to that I must therefore refer him. That Court will judge how far he is chargeable with Disobedience to orders, Delay in coming to the assistance of the Commodore, or Neglect of taking the Merchant Ships. I will only venture to give your Excellency one Opinion of mine in his favour, that his firing into that ship instead of the Serapis, if that fact should be found clear, could never have been the Effect of Design, but merely from accident occasioned by the Night, or the natural spreading of Shot. For tho’ it appear’d in the Course of the Enquiry; that a mortal Quarrel had arisen during the Cruise between the Commodore and him, Human Nature is not yet so depraved, as to hazard the killing of many, for the Chance of hurting one; nor is it probable that if Captain Landais had given such Orders, his People would have obey’d them.— All I can farther do, is to transmit to Congress Copies of the Minutes of the Enquiry; with the Papers produc’d, and to leave Capt. Landais at Liberty to return to America in order to a Trial. The Enquiry, imperfect as it is, has however had one good Effect, the preventing a Duel in Holland between those Officers, which might have proved fatal to one or both of them, and would at best have occasion much inconvenient Rumour, Scandal, Dispute and Dissention prejudicial to our Affaires. With the greatest Respect I have the honour to be, Sir, Your Excellencys, most obedient and most humble servant
B Franklin

I have found your Character of Landais very just une bien mauvaise tête.M. de Sartine.
